Artistry Publications, Inc. 6046 FM 2920, #113 Spring, Texas 77379 December 10, 2007 U.S. Securities & Exchange Commission Division of Corporate Finance 100 F St, N.E. Washington, D.C.20549 Re: Artistry Publications, Inc. File No. 333-146942 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form SB-2, File No. 333-146942, to 12:00 P.M. on December 12, 2007 or as soon as practicable thereafter. The Company acknowledges that: §should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; §the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and §the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, ARTISTRY PUBLICATIONS, INC. By: /s/Helen S. Schwartz Helen S. Schwartz Chief Executive Officer and President, Chief Financial Officer, Chairman of the Board of Directors
